Title: To James Madison from John Condit, 18 November 1803 (Abstract)
From: Condit, John
To: Madison, James


18 November 1803, Washington. “Enclosed you will receive the recommendation of Mr. Lambert Vice President of N. Jersey, and James Mott One of our late Representatives in Congress in favor of William. S. Pennington for District Attorney of the U. S.—in the place of George C. Maxwell—Whoes resignation I am informed was to come on to the President of the U. S. by the last Mail, and be Accompanied by the recommendation of Governor Bloomfield in favor of Said Pennington. Mr. Penningtons recommendations Are good, but I believe not better than his Character deserves.” Requests that the recommendation be passed to the president as soon as possible.
 

   
   RC and enclosure (DNA: RG 59, LAR, 1801–9, filed under “Pennington”). RC 2 pp.; docketed by Jefferson. For enclosure, see n. 2.



   
   Republican Dr. John Condit (1755–1834) represented New Jersey in the House of Representatives, 1799–1803, and in the Senate, 1803–17. He was assistant collector of the port of New York from 1819 to 1830.



   
   Condit enclosed a 13 Nov. 1803 letter from John Lambert to Condit (2 pp.) with a 14 Nov. 1803 note by James Mott at the foot of the second page agreeing with the recommendation.



   
   Maxwell’s 11 Nov. 1803 letter of resignation to Jefferson recommended Pennington (DNA: RG 59, LRD). On 14 Nov. 1803 Joseph Bloomfield wrote Jefferson that Pennington, the Republican leader in the New Jersey legislature, “is not at the head of the profession, Yet for talents, indefatigable industry and integrity, is not inferior to any of the Bar of New-Jersey” (DNA: RG 59, LAR, 1801–9, filed under “Pennington”; 3 pp.; docketed by Jefferson). Pennington’s nomination was presented to the Senate on 21 Nov. 1803 and approved on 25 Nov. (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:458, 459).



   
   In March 1804 Pennington resigned the position of district attorney for New Jersey, having accepted an appointment as a justice of the New Jersey Supreme Court. He was replaced by Joseph McIlvaine of Burlington, who was recommended to JM by Ebenezer Elmer, Adam Boyd, Henry Southard, James Sloan, and William Helms, members of the House of Representatives from New Jersey, at the urging of members of the New Jersey General Assembly (Pennington to JM, 8 Mar. 1804 [DNA: RG 59, LRD; 1 p.; docketed by Jefferson]; Ebenezer Elmer and others to JM, 19 Mar. 1804 [DNA: RG 59, LAR, 1801–9, filed under “McIlvaine”; 2 pp.; docketed by Jefferson; enclosing a 1 Mar. 1804 letter to the New Jersey congressional delegation signed by members of the General Assembly]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:466).


